Case 1:20-cv-05665-GBD-DCF Document 8 Filed 08/13/20 aes 1 g 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

TYRONE H. MASSEY,
Plaintiff,
. 20-CV-5665 (GBD)
~against-
NEW YORK CITY DEPARTMENT OF ORDER OF SERVICE
CORRECTIONS, et al.,
Defendants.

 

 

GEORGE B. DANIELS, United States District Judge:

Plaintiff, currently incarcerated at the Mid-Hudson Psychiatric Center, brings this pro se
action under 42 U.S.C. § 1983, alleging that Defendants violated his rights while he was detained
at the George R. Vierno Center (GRVC) on Rikers Island. By order dated August 12, 2020, the
Court granted Plaintiffs request to proceed without prepayment of fees, that is, in forma
pauperis (IFP).!

STANDARD OF REVIEW

The Prison Litigation Reform Act requires that federal courts screen complaints brought
by prisoners who seek relief against a governmental entity or an officer or employee of a
governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP
complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim
upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

 

' Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).

 
Case 1:20-cv-05665-GBD-DCF Document 8 Filed 08/13/20 Page 2 of 4

(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter
jurisdiction. See Fed. R. Civ. P. 12(h)(3).
DISCUSSION

A. New York City Department of Correction (DOC)

Plaintiff's claims against DOC must be dismissed because an agency of the City of New
York is not an entity that can be sued. N.Y. City Charter ch. 17, § 396 (“[A]ll actions and
proceedings for the recovery of penalties for the violation of any law shall be brought in the
name of the City of New York and not in that of any agency, except where otherwise provided by
law.”); Jenkins v. City of New York, 478 F.3d 76, 93 n.19 (2d Cir. 2007); see also Emerson v. City
of New York, 740 F. Supp. 2d 385, 396 (S.D.N.Y. 2010) (“{A] plaintiff is generally prohibited
from suing a municipal agency.”).
B. Waive Service of Summons

The Clerk of Court is directed to notify DOC and the New York City Law Department of
this order. The Court requests that the City of New York, Correction Officer Palmenteri, and Dr.
Ho waive service of summons.
Cc, Valentin order

Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court
in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997), In the complaint, Plaintiff supplies
sufficient information to permit DOC to identify: (1) GRVC Captain John Doe, the area
supervisor, and (2) GRVC Correction Officer John Doe, the “watch sheet” officer. (See ECF No.
2, at 5.) It is therefore ordered that the New York City Law Department, which is the attorney for

and agent of DOC, must ascertain the identity and badge number of each John Doe whom

 

 
Case 1:20-cv-05665-GBD-DCF Document 8 Filed 08/13/20 Page 3 of 4

Plaintiff seeks to sue here and the address where each defendant may be served.” The Law
Department must provide this information to Plaintiff and the Court within sixty days of the date
of this order.

Within thirty days of receiving this information, Plaintiff must file an amended complaint
naming the John Doe defendants. The amended complaint will replace, not supplement, the
original complaint. An amended complaint form that Plaintiff should complete is attached to this
order. Once Plaintiff has filed an amended complaint, the Court will screen the amended
complaint and, if necessary, issue an order asking the defendants to waive service. .

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package. An Amended Complaint form is attached to this order.

The Court dismisses Plaintiff’s claims against DOC. See 28 U.S.C. § 1915(e2)(B)iii).

The Clerk of Court is further directed to electronically notify DOC and the New York
City Law Department of this order. The Court requests that Defendants the City of New York,
Correction Officer Palmenteri, and Dr. Ho waive service of summons.

The Clerk of Court is also instructed to mail a copy of this order and the complaint to the
New York City Law Department at: 100 Church St, New York, NY 10007.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf

 

* If the Doe defendants are current or former DOC employees or officials, the Law
Department should note in the response to this order that an electronic request for a waiver of
service can be made under the e-service agreement for cases involving DOC defendants, rather
than by personal service at a DOC facility. If the Doe defendants are not current or former DOC
employees or officials, but otherwise work or worked at a DOC facility, the Law Department
must provide a residential address where each individual defendant may be served.

 

 
Case 1:20-cv-05665-GBD-DCF Document 8 Filed 08/13/20 Page 4 of 4

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates
good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.
AUG 13 220 ,
New York, New York . Ay EL “Dans J

CJ AGEORGE B. DANIELS
Udited States District Judge

Dated:

 

 

 

 
